Citation Nr: 1114659	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-14 257	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to reinstatement of Dependency and Indemnity Compensation (DIC) benefits as the remarried widow of a Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant, her daughter and granddaughter


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1965.  He died in 1995 and the appellant, as his lawful surviving spouse, previously received DIC.  Her current appeal to the Board of Veterans' Appeals (Board) is from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying her claim for reinstatement of these DIC benefits.  

In support for her claim, the appellant testified at a hearing in March 2011 before the undersigned Veterans Law Judge of the Board at the Board's offices in Washington, DC (Central Office (CO) Hearing).  During the hearing she submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in August 1934 and married the Veteran in August 1965; their marriage was terminated by his death in July 1995, and she subsequently was awarded DIC benefits as a consequence.

2.  She remarried in July 1998 and her DIC benefits resultantly were discontinued.  By all indications in the file, she is still married.

3.  She applied for reinstatement of her benefits in February 2008 and her claim was denied in June 2008 for failure to file for reinstatement prior to December 15, 2004.  

4.  However, since her claim is for reinstatement of DIC benefits and not an initial claim of entitlement to DIC benefits, she is not subject to the requirement that she file for reinstatement prior to December 15, 2004.  


CONCLUSION OF LAW

The appellant is entitled to reinstatement of her DIC benefits.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).


II.  Entitlement to Reinstatement of DIC Benefits as the Remarried Spouse of the Veteran

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person of the opposite sex who was legally married to a Veteran at the time of his or her death, and has not since remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include a voiding or annulment of remarriage.  38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).  An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage after age 57 of the surviving spouse of a Veteran shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a Veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended to reflect this statutory change stating that, on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 2003, any surviving spouse who remarried after the age of 57 prior to that date was given one year to apply for reinstatement of DIC benefits.  Claimants requesting reinstatement on or after December 15, 2004, and who had remarried after the age of 57, but before December 15, 2003, were not considered entitled to restoration of DIC benefits under the exception for remarriage after age 57.  38 C.F.R. § 3.55(a)(10)(ii).


However, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) recently held in Fredrick v. Shinseki, No. 09-0433 (U. S. Vet. App. March 11, 2011) that the plain language of the uncodified portion of the Public Law 108-83 requiring an application for DIC to be submitted within one year of its enactment does not apply to a surviving spouse seeking reinstatement of DIC benefits, such as is the case here.  Instead, 38 U.S.C.§ 5110(g) and 38 C.F.R. § 3.114 permit reinstatement of DIC benefits based upon sua sponte review by the Secretary of VA or upon request by the surviving spouse, with an effective date up to one year earlier than such review or request.  Moreover, the Court found that a one-year limitation for requesting reinstatement of DIC benefits is inconsistent with the statutory scheme and purpose of the Public Law 108-83.  Finally, looking to the text of Public Law 108-83 itself, the Court found that "had Congress wanted to limit reinstatement of DIC for remarried surviving spouses, as opposed to providing a limited time during which those remarried surviving spouses who had never sought DIC benefits could apply for such benefits, it easily could have done so. . . but did not."  Fredrick, No, 09-0433 (March 11, 2011). 

The relevant facts of this case at hand are not in dispute.  The appellant was born on August [redacted], 1934.  She and the Veteran were married in August 1965.  That marriage was terminated by his death on July [redacted], 1995, and she subsequently was awarded DIC benefits as a consequence.  She remarried in July 1998 (at the age of 63), and her DIC benefits resultantly were terminated.  She filed for reinstatement of these benefits in February 2008.

The sole reason the appellant was denied reinstatement of her DIC benefits was due to the fact she had filed for reinstatement in February 2008, so well outside the December 2004 one-year filing period.  But there is no disputing she was over 57 years old, remarried prior to December 16, 2003, and was previously entitled to these same DIC benefits and would still be receiving them "but for" being remarried.  Therefore, in light of this recent Court case (Frederick), clarifying that 

the application delimiting date of December 15, 2004 does not apply to claims for reinstatement of DIC benefits, the Board finds the appellant is, in fact, entitled to reinstatement of her DIC benefits.  See Frederick, 09-0433 (2011).  Her appeal therefore is being granted.


ORDER

The claim for reinstatement of DIC benefits is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


